Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seng et al. (WO2009037056, English translation provided).
Regarding claim 1, Seng discloses that, as illustrated in Fig. 2, a tire comprising a tread portion (as shown in Fig. 2) having a first tread edge and a second tread edge (for example, B denotes the width of the ground contacting part of the tread (page 3, lines 30-31)), wherein 
the tread portion is provided with a plurality of circumferential grooves (Fig. 2, item 5’ (page 5, line 4 from bottom)) disposed between the first tread edge and the second tread edge and extending continuously in the tire circumferential direction to axially divided the tread portion into a plurality of land regions (Fig. 2, items 1’, 4’, 10, 2” (page 5, lines 1-14 from bottom and page 6, lines 1-10)), wherein 
the circumferential grooves include a first shoulder circumferential groove (Fig. 2, item 5’ (adjacent to item A (outside (page 4, line 10 from bottom))) positioned on the most first tread edge side among the circumferential grooves, and a crown circumferential groove (Fig. 2, item 5’ (adjacent to the tire equator A-A (page 4, line 5))) positioned adjacently to the first shoulder circumferential groove (Fig. 2, item 5’ (adjacent to item I (inside (page 4, line 10)))) on the second tread edge side thereof, 
the land regions include a first middle land region (Fig. 2, item 3’ or 4’ or 4”) defined between the first shoulder circumferential groove and the crown circumferential groove, 
the first middle land region is provided with a plurality of bend grooves (Fig. 2, items 7’a, 7’, 7’b, and 7” (page 5, line 1 from bottom and page 6, lines 1-4)) each having a first end and a second end (see labels of the first end and the second end in attached annotated Figure I), 
each of the first ends of the bend grooves is connected to the first shoulder circumferential groove (as shown in Fig. 2), 
each of the second ends of the bend grooves is connected to one of the bend grooves which is next in one tire 52circumferential direction (as shown in Fig. 2), 
each of the bend grooves has a first bent portion (see label of the first bent portion in attached annotated Figure I) on the first end side and a second bent portion (see label of the second bent portion in attached annotated Figure I) on the second end side, at which the bend groove is bent (as shown in Fig. 2), wherein 
a bent angle θ1 at the first bent portion is greater than a bent angle θ2 at the second bent portion (as shown in Fig. 2).

    PNG
    media_image1.png
    580
    780
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 2 in the teachings of Seng)

Regarding claim 2, Seng discloses that, as illustrated in Fig. 2, the bend grooves each comprise: a first portion (see label of the first portion in attached annotated Figure I) extending from the first end to a bent point of the first bent portion; a second portion (see label of the second portion in attached annotated Figure I) extending from the bent point of the first bent portion to a bent point of the second bent portion; and a third portion (see label of the third portion in attached annotated Figure I) extending from the bent point of the second bent portion to the second end, and the second end is connected to the second portion of the next bend groove (as shown in Fig. 2).

    PNG
    media_image1.png
    580
    780
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 2 in the teachings of Seng)
Regarding claim 3, Seng discloses that, as illustrated in Fig. 2, the plurality of land regions includes a first shoulder land region (Fig. 2, item 1’) defined between the first shoulder circumferential groove and the first tread edge, and 
the first shoulder land region is provided with a plurality of first shoulder lateral grooves (Fig. 2, item 6’ (traverse groove (page 4, line 7 from bottom))) each having a connected part with the first shoulder circumferential groove (as shown in Fig. 2), and 
53extensions of the connected parts of the first shoulder lateral grooves which are extended toward the tire equator in parallel to the tire axial direction, overlap with the first ends of the bend grooves (as shown in Fig. 2).
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-17 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is represented by Seng (WO2009037056, English translation provided), Sano (US 2018/0162175), Peschel et al. (AT 403561, English translation provided), and Tokunaga (US 2021/0260929).
For independent claim 1, Seng discloses that a plurality of bend grooves in a first middle land region each having a first end and a second end, each of the bend grooves has a first bent portion and a second bent portion, and a bent angle at the first bent portion is greater than a bent angle at the second bent portion. However, Seng does not disclose that, the first middle land region is provided a plurality of auxiliary grooves terminated within the first middle land region, a plurality of sipes terminated within the first middle land region without being connected to the bend grooves to have terminal ends. References of Sano, Peschel et al., and Tokunaga fail to disclose these features as well. So depended claims 4-11 are allowable. 
 For independent claims 12 and 18, Seng does not disclose a plurality of auxiliary grooves terminated within the first middle land region. References of Sano, Peschel et al., and Tokunaga fail to disclose these features as well. So independent claims 12 and 18 are allowable and their depended claims (claims 13-17 depend on claim 12; claims 19-20 depend on claim 18) will be allowable as well. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742